DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "vertically oriented stacks of box packing" in 4-5.  There is insufficient antecedent basis for this limitation in the claim.
To improve clarity applicant should consider using “box packaging” in place of box packing and box packages in claims 8 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson US 5,113,753.
Robinson discloses an automatic food preparation line for preparing bread products for hamburgers and sandwiches, comprising: 
(Re claim 1) “a user interface for inputting various different selections by a patron concerning how a bread product for a food item is to be prepared” (2a,b,c figure 1). “an automatic bread product handling system, having a plurality of different types of bread products, for automatically dispensing particular bread products in accordance with the selections inputted by the patron using said user interface” (22,64 figure 2, col 2 lines 15-39). “an automatic condiment dispensing system, comprising a plurality of different condiments, for automatically dispensing one or more condiments onto the bread product in accordance with the selections inputted by the patron using said user interface” (28,32,34,36 figure 2). “an automatic conveyor system for conveying the bread products from said automatic bread product handling system to said automatic condiment dispensing system, and from said automatic condiment dispensing system to a downstream food preparation station at which a food item is disposed atop the bread product” (26 figure 2). “a computer control system for controlling all automatic operations of said automatic bread product handling system, said automatic condiment dispensing system, and said automatic conveyor system (col 2 lines 15-39).
(Re claim 2) “wherein said automatic bread handling system comprises a plurality of bread product storage tubes for storing a plurality of different bread products to be selected by the user by inputting selective information into said user interface.” (22,64 figure 2,3).
(Re claim 3) “said plurality of bread product storage tubes are disposed upon a carousel or endless conveyor such that the particular one of said plurality of bread product storage tubes is moved to a predetermined bread product discharge location defined upon said carousel or endless conveyor” (22,64 figure 2,3).
(Re claim 4) “said automatic bread product handling system comprises a. bread product separator comprising a housing having at least two housing sections for respectively accommodating heel and crown segments of a bun type bread product” (22,64 figure 2,3).
(Re claim 5) “said automatic bread product handling system comprises a bread product separator housing comprising three housing sections for respectively accommodating heel, intermediate club, and crown segments of a bun-type bread product” (22,64 figure 2,3). Robinson discloses a bread product separating housing with a plurality of tubes capable of containing any part of a bun on desires.
(Re claim 6) “an automatic toaster appliance operatively connected to said automatic bread product handling system for automatically toasting bread products automatically dispensed by said automatic bread product handling system and for automatically discharging the toasted bread products from  said automatic toaster appliance when the bread products have been properly toasted” (24,66 figure 2).
(Re claim 7) “an automatic package dispensing system for automatically dispensing a particular package within which the bread products dispensed by said bread product handling system can be disposed” (16,18 figure 2).
(Re claim 12) “an automatic condiment dispensing system for automatically dispensing at least one type of condiment onto a bread product in accordance with a selection inputted by the patron using said user interface” (28,32,34,36 figure 2).
(Re claim 13) “a first automatic condiment dispensing system for dispensing at least one of a plurality of different sauces onto the bread product in accordance with the selections inputted by the patron using said user interface and comprises a plurality of different sauce containers for containing said plurality of different sauces, a plurality of sauce dispensing valves for dispensing one or more of said plurality of different sauces from said plurality of different sauce containers onto a bun, and a plurality of fluid conduits fluidically connecting said plurality of sauce containers to said plurality of sauce dispensing valves” (figure 5, col 3-4 lines 60-29).
(Re claim 14) “wherein said plurality of sauce dispensing valves are mounted upon sauce dispensing valve banks which are movable in XY directions relative to said automatic conveyor system so as to precisely locate a particular one of said plurality of sauce dispensing valves above a bread product disposed upon said automatic conveyor system” (figure 5, col 3-4 lines 60-29).
(Re claim 15) “said plurality of sauces are selected from the group comprising mustard, ketchup, mayonnaise, and melted cheese” (figure 5, col 3-4 lines 60-29).
(Re claim 16) “a second condiment dispensing system for dispensing at least one of a plurality of different non-sauce condiments onto the bread product in accordance with the selections inputted by the patron using said user interface” (32,34,36 figure 2).
(Re claim 17) “said plurality of different non-sauce condiments are selected from the group comprising shredded lettuce, shredded onions, shredded cheese, and shredded onions” (col 5 lines 20-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Khatchadourian et al. US 2012/0185086.
Robinson disclose the system as rejected above including the automatic dispensing, printing, closing and transporting cartons to contain the dispensing food.
(Re claim 8,9) Robinson does not disclose a box packaging system comprising a plurality of vertically oriented stacks of box packages to be dispensed depending upon the type of packaging required for the particular food item selected by the patron inputting the patron’s selections into said user interface and a vacuum suction cup assembly for extracting an uppermost box packaging from one of said plurality of vertically oriented stacks of box packing.
Khatchadourian teaches a plurality of vertically oriented stacks of box packages to be dispensed depending upon the type of packaging required for the particular food item selected by the patron inputting the patron’s selections into said user interface and a vacuum suction cup assembly for extracting an uppermost box packaging from one of said plurality of vertically oriented stacks of box packing (figure 35-38).
It would have been obvious to one skilled in the art to modify the system of Robinson to include a plurality of vertically oriented stacks of box packages to be dispensed depending upon the type of packaging required for the particular food item selected by the patron inputting the patron’s selections into said user interface and a vacuum suction cup assembly for extracting an uppermost box packaging from one of said plurality of vertically oriented stacks of box packing because it allows for simple way of storing and dispensing flat packaging material in a high density manner.

(Re claim 10,11) Robinson/Khatchadourian discloses the system as rejected in claims 8 and 9, but fails disclose using wrapping paper instead of a box or carton. The examiner takes official notice that wrapping paper is a well known alternative to a box or a carton in the sandwich packing industry and wrapping paper is less expensive than a box or carton. It would have been obvious to one skilled in the art to modify the system of Robinson/Khatchadourian to include using wrapping paper because wrapping paper is far less expensive than cartons or boxes.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Sus et al. US 2009/0241481.
Robinson discloses the system as rejected above and at least two automatic systems selected from the group comprising a bun handling system, an automatic toaster appliance, an automatic package dispensing system, an automatic condiment dispensing system, and an automatic conveyor system (figure 2)
Robinson does not disclose that said at least two automatic systems comprise separate modular components that can be operatively connected together as desired so as to effectively form smaller automatic food preparation lines as dictated by spatial or financial constraints.
	Sus discloses that said at least two automatic systems comprise separate modular components that can be operatively connected together as desired so as to effectively form smaller automatic food preparation lines as dictated by spatial or financial constraints (para 0037,0040).
	It would have been obvious to one skilled in the art to modify the system of Robinson to include that said at least two automatic systems comprise separate modular components that can be operatively connected together as desired so as to effectively form smaller automatic food preparation lines as dictated by spatial or financial constraints because it allows the system to be configured in a way that best meets the needs of a particular quick service restaurant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,185,105, 2020/0000284, 20170280763, 5,540,943 and 4,944,218 .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655